Citation Nr: 1317118	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a neurologic disability.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the claim of service connection for progressive spastic paraparesis.  

The Board notes that in an unappealed August 1989 rating decision, service connection for progressive spastic paraperesis was denied.  The Veteran filed the current claim for primary lateral sclerosis (PLS) in December 2010, and asserted that PLS was a variant of amyotrophic lateral sclerosis (ALS).  

Generally where a claim has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

However, since the original denial of the claim, the Veteran was diagnosed with ALS for the first time in April 2013.  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Moreover, since the original denial, a liberalizing law creating presumptive service connection for ALS was enacted.  See 38 C.F.R. § 3.318 (2012).  Therefore, the Veteran's instant claim will be reviewed on a de novo basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 

In May 2013, the Veteran, through his representative, submitted a waiver of local jurisdiction in regard to evidence submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2012).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, following separation from service, he has likely developed ALS.

2.  There is no affirmative evidence that ALS was not incurred during, or aggravated by, active service.

3.  There is no affirmative evidence that the ALS was due to the Veteran's own willful misconduct.

4.  The Veteran had active continuous service for more than 90 days.


CONCLUSION OF LAW

The Veteran likely has ALS, a disease for which service connection may be presumed.  38 U.S.C.A. §§ 501(a)(1), 1110 (West 2002); 38 C.F.R. § 3.318 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a). 

Additionally, effective September 23, 2008, VA issued a regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.318; see also 73 Fed. Reg. 54691 (Sept. 23, 2008).  This regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the Veteran had active, continuous service of 90 days or more.  38 C.F.R. § 3.318.

However, the presumption of service connection for ALS does not apply if there is affirmative evidence that ALS was not incurred during or aggravated by such service, or affirmative evidence that ALS was caused by the Veteran's own willful misconduct.  Id.

As is the case here, 38 C.F.R. § 3.318 applies to all applications for benefits that are received by VA on or after September 23, 2008, or that are pending before VA, the Court of Appeals for Veterans' Claims (Court), or the United States Court of Appeals for the Federal Circuit on September 23, 2008.  The Veteran filed the current claim for service connection in December 2010.  

Dispositive in this case is whether the Veteran has ALS as it is a disease subject to presumptive service connection.  Post-service and throughout this appeal, the Veteran had been consistently diagnosed with both PLS and progressive spastic paraparesis, neither of which has been shown to have been traceable to the Veteran's period of military service, and the focus of the Board's development had been on whether the Veteran had ALS and whether PLS was in fact a variant of or related to ALS.  

The Board obtained a Veterans Health Administration (VHA) medical opinion in February 2013, for which a staff neurologist stated that based on the evidence of record at that time, the Veteran did not meet the El Escorial criteria, which required demonstration of lower motor neuron involvement for a diagnosis of ALS.  

However, in May 2013, the Veteran through his representative submitted evidence demonstrating that he has been diagnosed with ALS in April 2013 based on diagnostic testing.  The private physician stated that EMG/NCS testing results met the El Escorial lower motor neuron criteria for clinically definite ALS, which allowed for a diagnosis of ALS as a recently demonstrated disease entity.  Although the private opinion and diagnosis of ALS might be considered somewhat suspect given that April 11, 2013, magnetic resonance imaging showed disc problems in the lumbar spine that could account for the lower extremity neuropathy, the Board will resolve reasonable doubt in the Veteran's favor and defer to the final assessment of the physician that the Veteran has now developed ALS.  

The Veteran has satisfied the requirements under 38 C.F.R. § 3.318 as he served on active duty for more than 90 days and subsequently developed ALS.  There is no affirmative evidence of record indicating that this condition was due to factors or circumstances unrelated to his military service, or suggesting that this disease was caused by the Veteran's own willful misconduct.  Further, there is no indication in 38 C.F.R. § 3.318 precluding presumptive service connection for ALS if a diagnosis of PLS is also of record.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and he is entitled to presumptive service connection for ALS.  


ORDER

Service connection for ALS is granted.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


